DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoehn U.S. Patent No. 5,400,717.
Claim 1, Hoehn teaches a track joining system for retrofitting or completing at least a portion of track 10,10’ including an existing or in-place track section 10,10’, the track joining system comprising: a slip-joint Fig. 2 having an elongated body 52 and a face flange 62, the slip-joint elongated body 52 adapted to fit over a portion of an existing track section 10; a new track section 10’ having an elongated body 50 and a face flange 62’, the new track elongated body 50 being smaller than and adapted to slidingly fit into an interior of the slip-joint elongated body 52 and being similar in dimension to an elongated body portion of an in-place track section 10,10’; wherein the slip-joint Fig. 2 may be fastened to the in-place track section 10,10’; and wherein the face flange 62 of 
Claims 2 and 9, Hoehn teaches the existing or in-place track section 10 and the new track section 10’ are elevated track sections (overhead conveyor system). 
Claims 3, 10 and 16, Hoehn teaches the slip-joint Fig. 2 is fastened to the existing or in-place track 10,10’ section by a set of set screws at 70. 
Claims 4, 11 and 17, Hoehn teaches the face flange 62 of the slip-joint and the face flange 62’ of the new track section are fastened together by a set of nuts and bolts at 70. 
Claims 5, 12 and 18, Hoehn teaches a portion of the body of new track section 10’ corresponds to and is adapted mate with the interior of the body of the slip-joint Fig. 2. 
Claims 6, 13 and 19, Hoehn teaches the slip-joint, the new track section, and the existing or in-place track section each comprise a track channel 14 Fig. 2. 
Claims 7, 14 and 20, Hoehn teaches the track channel 14 of each of the slip-joint, the new track section 10’, and the existing or in-place track section 10 is adapted to permit a tow pin 20 to engage with a tow chain 22 disposed within each of the of the slip-joint, the new track section 10’, and the existing or in-place track section 10 Fig. 5. 
Claim 8, Hoehn teaches a weld-less track joining system for retrofitting or completing at least a portion of track including an existing or in-place track section 10,10’, the weld-less track joining system comprising Abstract: a slip-joint having a body 52 and a face 
Claim 15, Hoehn teaches a weld-less track joining system for retrofitting or completing at least a portion of track including an existing or in-place track section 10 for use with elevated conveyor tracks adapted to support and convey hanging load carrying units 20, the weld-less track joining system comprising Abstract: a slip-joint Fig. 2 having a body 42,52 comprising a top, a bottom, an interior, an exterior, and a face flange 62 Fig. 2, the interior of the body 52 adapted to fit over an existing or in-place elevated track section, the body 52 of the slip-joint having an opening disposed at the bottom, the opening corresponding to an opening in the existing or in-place elevated track section 10, the slip-joint comprising a set of openings 70 adapted to permit a set of securing means to secure the slip-joint to the existing or in-place elevated track section 10; a new elevated track section 10’ having a body 42’,52’,50 comprising a top and a bottom, and a face flange, the body 42’,50 of the new elevated track section being smaller than and corresponding to the interior of the body of 52 of the slip-joint and similar in dimension to the existing or in-place elevated track section 10, the new elevated track section 10’ comprising an opening at 52’ disposed at the bottom Fig. 2; and wherein the face flange 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS